Citation Nr: 1218024	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  10-03 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a compensable rating for service-connected post surgical changes to the right, dominant, distal thumb with absence of fat pad and decreased sensation.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran was afforded a video conference hearing in March 2012.  A transcript is of record.  


FINDINGS OF FACT

The Veteran's right thumb disability is manifested by subjective symptoms such as pain, tenderness and numbness of the tip of his right thumb.  Objectively, he experienced tenderness to palpation over the tip of the thumb, and decreased sensation, but the distal interphalangeal joint was not affected, and he had no limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability evaluation for post surgical changes to the right, dominant, distal thumb with absence of fat pad and decreased sensation based on limited motion of the joint have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5228 (2011).

2.  The criteria for a separate 10 percent evaluation for post surgical changes to the right, dominant, distal thumb with absence of fat pad and decreased sensation, based on a scar of the right thumb, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.118, Diagnostic Code 7804 (prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Rango v. Shinseki, No. 06-2723 (Vet. App. January 26, 2009).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011); see Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).  Furthermore, "[t]he duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration ] disability records must be sought-only those that are relevant to the [V]eteran's claim."  Golz at 1320, 21. 

Service treatment records have been obtained.  The Veteran indicated at his hearing that he was not receiving treatment for his right thumb.  The Veteran was afforded VA examination of his right thumb in August 2009.  Although the examiner did not specifically address DeLuca criteria, he indicated that the distal interphalangeal joint was not affected.  As such, DeLuca is not applicable because the evidence of record indicated that the joint is not involved.  As discussed below, this examination is adequate because it is based on consideration of the Veteran's prior medical history, and described his right thumb disability in sufficient detail to enable the Board to make a fully informed evaluation of this disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record, including testimony provided at a March 2012 hearing before the Board.  Moreover, during the Board hearing, the undersigned asked questions designed to elicit relevant information regarding the Veteran's right thumb symptoms.  The Board Member clarified the issue on appeal, confirmed   that there was no outstanding evidence, and explored alternative bases for rating the right thumb.  This action provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments with regard to the claim for a compensable evaluation for the Veteran's right thumb disability, supplementing VCAA notice and in compliance with 38 C.F.R. § 3.103(c)(2) (2011).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, however, as shown below, the evidence warrants a uniform 10 percent rating.

VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and evidence of record.  Schafrath, 1 Vet. App. 589 (1991).  In that regard, the U.S. Court of Appeals for Veterans Claims (Court) has held that a veteran can be rated separately for different manifestations of the same injury, where "none of the symptomatology for any one of [the] conditions is duplicative of or overlapping with the symptomatology of the other two conditions," and that such combined ratings do not constitute pyramiding prohibited by 38 C.F.R. § 4.14.  Esteban v. Brown, 6 Vet. App. 259 (1994).

In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

The Veteran's post surgical changes to the right, dominant, distal thumb with absence of fat pad and decreased sensation, was rated as noncompensably disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-5228, applicable to limitation of motion of the thumb.  A 10 percent rating requires a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  The maximum schedular 20 percent rating is assigned for a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5224, a 10 percent disability evaluation is warranted for favorable ankylosis of the major or minor thumb.  A 20 percent disability evaluation requires unfavorable ankylosis of the major or minor thumb.  A note following these criteria indicates that consideration should be given to whether an evaluation as an amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with the overall function of the hand.  Id. 

When assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  

Significantly, however, when rating disabilities based on limitation of motion, the intent of the Rating Schedule is to "recognize painful motion with joint or periarticular pathology as productive of disability," as well as to recognize that "actually painful" joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Similarly, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  38 C.F.R. § 4.40.  These regulations apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The Board also notes that, while pain on motion may warrant a compensable rating in some circumstances, pain, by itself, throughout a joint's range of motion does not constitute a functional loss entitling a claimant to a higher rating under the diagnostic codes applicable to that joint or the DeLuca factors.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294 (Vet. App. Aug. 23, 2011).

As discussed above, DeLuca is not applicable here, where the evidence shows that the injury causing disability was to the distal tip of the thumb, involving the fatty tissue, and did not involve a joint.  

Also for consideration is whether the right thumb warrants a separate rating according to the rating criteria for skin disabilities.  There was a change in the criteria for rating scars after the Veteran filed his August 2008 claim for compensation.  See 73 Fed. Reg. 54708-54712 (Sept. 23, 2008).  During the pendency of this appeal, the rating criteria for evaluating scars were changed, effective October 23, 2008.  However, the amendments to the criteria for evaluating skin disorders pursuant to 73 Fed. Reg. 54708 (Sept. 23, 2008) only apply to applications received by VA on or after October 23, 2008, or if the Veteran expressly requests consideration under the new criteria, which he has not done here.  The Veteran's claim for service connection was received in August 2008 and he has not expressly requested consideration under the new criteria.  

Under the prior version of DC 7801, various ratings are warranted for scars that are deep or cause limited motion, depending upon the area affected.  Under DC 7802, a 10 percent rating is warranted when a superficial scar covers an area or areas of 144 square inches (929 sq. cm) or greater.  Under DCs 7803 and 7804, a 10 percent rating is warranted for superficial unstable scars or scars that are painful on examination.  Under DC 7805, other scars are rated based on limitation of function of the affected part. 

Initial Evaluation for Right Thumb

By way of history, service treatment records show that in 1967 the Veteran's thumb became infected in service, resulting in a necrotic area, and the fatty tissue was debrided.  

In August 2008 the Veteran filed a claim for compensation for his right thumb, which he reported was injured in 1967.  He explained that he injured his right thumb while working on machinery, and the puncture wound became grossly infected requiring him to stay in sick bay approximately 10 days, and to have his thumb lanced to relieve pressure.  He indicated that he later had skin grafts to the pad of his thumb, which lessened, but did not fully alleviate the pain.  He reported experiencing current symptoms of pain and sensitivity of the thumb, making it difficult to grasp objects or use his thumb to push a door bell.  

The Veteran was afforded a VA examination of his right thumb in August 2009 wherein the claims folder was reviewed.  His history was reviewed.  The examiner indicated that the Veteran was in sick bay nearly a month, and underwent two different surgeries to debride necrotic tissue during service.  Following service, the Veteran's thumb was tender and the tip of the thumb was sensitive.  Accordingly, the Veteran had surgery to rebuild the fat pad of his thumb, after which his symptoms were considered stable.  

The Veteran reported that he experienced a poor grip and numbness along the tip of the thumb.  He indicated that he experienced difficulty pushing the button to open an older car door; inability to fasten his wife's necklace; inability to tie a fishing line; and poor penmanship, which may or may not be related to his thumb disability.  The Veteran expressed that he was right handed.  The Veteran explained that prior to retirement from the fire department, he experienced difficulty working engines because of his right thumb disability.  The Veteran explained that he had adapted and used his left thumb, and that he had not sought any further medical intervention for his right thumb disability since his surgery in 1970.  It was emphasized that it was the tip of the thumb that caused the disability, rather than the distal interphalangeal joint.  

On physical examination, the Veteran's width of the right thumb compared to the width of the left thumb measuring from the nail bed to the palmar aspect of the thumb was lacking .25 centimeters on the right.  The right nail bed extended past the tip of the thumb in contrast to the left thumb.  There was tenderness to palpation over the tip of the thumb.  The examiner indicated that the distal interphalangeal joint was not affected; rather, it was fully mobile.  There was decreased sensation to the monofilament over the right tip of the thumb compared to the left, and decreased sensation to vibratory sensation over the right.  There was no additional loss of range of motion with repetitive use.  The Veteran was able to make a fist.  The examiner indicated that there was clear evidence that the Veteran had extensive surgery on his thumb, which resulted in the above-described deformity.  Diagnosis was of post-surgical changes to the right distal thumb with absence of fat pad and decreased sensation.  X-ray of the right thumb showed that there was no acute fracture, and soft tissues were unremarkable.  There was, however, osteophytosis of the distal aspect of the distal phalanx.  Alignment, bone mineralization, and joint spaces were maintained.  Impression was of no acute fracture or malalignment, and degenerative changes as described.  

In November 2009 the Veteran reported that when he injured his right thumb he lost dexterity, and that he was unable to pick up small things.  He reported that his right thumb was very tender when he tried to use it, or if he bumped it, and he explained that he believed his disability closely related to a 10 percent rating.  

In January 2010 the Veteran reported that he was unable to use his right thumb to pick anything up due to sensitivity.  He explained that he was unable to light a match or use a lighter with his right hand, and that he had limited use of his right thumb.  He expressed a belief that his disability caused nerve damage and that he should receive a 10 percent disability rating.  

In March 2012 the Veteran was afforded a video conference hearing before the Board.  As discussed above, the issue was clarified as evaluation of the right thumb disability, and it was clarified that the Veteran was not receiving treatment for his right thumb, and that there was no additional outstanding evidence.  The Veteran described experiencing difficulty picking up small items with his right thumb and forefinger.  He also reported that he could not fasten one of his wife's necklaces with a little clasp.  He indicated that anything requiring moderate strength, for instance picking up a piece of lumber caused discomfort.  In general, he indicated that he was unable to grasp objects.  He reported that when car doors had a button on the handle that had to be pushed to open the door, he had to use his left hand, as he was unable to push the button using his right thumb.  He emphasized that his thumb was tender on the tip and pad, and that there was tender scar tissue.  He reported the tenderness and pain increased when he 'banged' his thumb.  The Veteran's representative indicated that the Veteran had an operative procedure on his thumb and experienced tenderness in the area of the operation, and should be rated under the criteria for 7804, if necessary by analogy.  The representative indicated that the focus should not be confined to limitation of motion.  

Legal Analysis

In the instant case, the Veteran contends that his service-connected right thumb disability is more severe than the noncompensable rating contemplates.  As delineated in detail above, he reports such problems as pain, tenderness and numbness of the right thumb, which affects his functional ability in such activities as pushing buttons, clasping or grasping small objects. 

The Board observes that a compensable rating is not warranted under DC 5228 because the examiner indicated that there was no limited motion, and further the distal interphalangeal joint was not affected.  Furthermore, the Veteran indicated that there is no limited motion of a joint.  A compensable rating is also not warranted under other potentially applicable diagnostic codes involving the hand, because the above evidence does not reflect ankylosis, and the Veteran's symptoms are not analogous to an amputation, do not result in limitation of motion of other digits, and do not otherwise interfere with the overall function of the hand.  See DC 5224, and Note following diagnostic codes applicable to ankylosis of individual digits.  Thus, the objective and subjective evidence demonstrates no basis for a compensable rating for the service-connected right thumb disability under 38 C.F.R. § 4.71a, Diagnostic Codes 5224 or 5228. 

Throughout the current appeal, the Veteran has described symptoms such as right thumb pain, tenderness, and numbness, particularly involving the tip of his thumb on use such as grasping.  Tenderness of the distal tip of the thumb has been elicited on examination.  Even with pain, numbness and tenderness, there is no indication that the level of functional loss approximates the level of severity required for the assignment of a compensable rating (i.e. thumb limitation of motion manifested by a gap of more than one inch (2.5 cm) between the finder tip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or with extension limited by more than 30 degrees).  See 38 C.F.R. §§ 4.40, 4.45 (2011); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Indeed, the examiner indicated that there was no limitation of motion of the Veteran's right thumb, and that the distal interphalangeal joint was not affected.  At the Veteran's March 2012 hearing, the emphasis was placed on a rating under DC 7804 for tenderness on palpation of his right thumb.  Thus, a rating for the service-connected right thumb disability based upon any resulting limitation of motion of the other digits or upon any resulting interference with the overall function of the right hand is not warranted.  See 38 C.F.R. § 4.71a, Note following Diagnostic Code 5224. 

In August 2009 the VA examiner discussed the Veteran's previous surgical removal of necrotizing tissue in his thumb pad, and described the tip of the right thumb as tender on palpation.  Additionally, at the hearing the Veteran described that there was scar tissue at the tip of his thumb, which was tender.  Hearing transcript, at 2.  As such, there is evidence establishing that a 10 percent rating for a painful scar of the right thumb is warranted.  In the above analysis of the appropriate rating for the Veteran's right thumb disability, the Board has considered the Veteran's written statements and March 2012 Board hearing testimony.

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board has carefully considered the Veteran's pleadings regarding his right thumb symptoms, which include pain, tenderness and numbness that affect his functioning.  The original claim referenced loss of use, particularly pain and difficulty grasping or pushing with his right thumb.  At his hearing, the Veteran related that tenderness of his thumb to scar tissue at the tip of his thumb.  In this case, the Veteran is competent and credible to report symptoms because this requires only personal knowledge as it comes to him through his senses.  The Veteran is competent to testify as to his observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Layno, 6 Vet. App. at 470.  

The Veteran is certainly competent to report his experiences with pain and tenderness of the tip of his thumb.  He would also be competent to describe the extent of his motion of the thumb, including whether he does not have motion (ankylosis).  In fact, his actual reports are relatively consistent with the objective evidence.  In essence, full motion with some pain elicited at the tip of his thumb with activities such as grasping a small object, or attempting to clasp his wife's necklace, or thread a fishing line.  The objective and subjective evidence establishes that the Veteran is most appropriately rated according to DC 7804 where infection led to removal of fatty tissue on the distal tip of his thumb, which is painful, but no joint is affected.  The Veteran's own statements establish that he has retained functional use.  After considering the totality of the record, the Board finds that the preponderance of the evidence is against a compensable rating for post surgical changes to the right distal thumb with absence of fat pad and decreased sensation (dominant), based on limited motion.  The fact that he has pain with certain activities does not establish loss of use, ankylosis or pain on use of the joint; rather the Veteran at his hearing explained that he experiences tenderness at the tip of his finger, where necrotizing fatty tissue was surgically removed, and where there is now scar tissue.  The Board finds the Veteran's right thumb disability is most appropriately rated according to DC 7804, for which a 10 percent evaluation is warranted.  As the Veteran has displayed a similar level of disability at all times during the pendency of this appeal, a staged rating is not currently warranted.  

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, then no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with such related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology.  In other words, the Veteran, has reported that he experiences such symptoms as pain and tenderness of his right, dominant, thumb, causing difficulties with specific activities, such as clasping a necklace.  The Veteran, however, does not experience symptomatology not already contemplated by the Rating Schedule.  As the rating criteria reasonably describe the disability and symptomatology, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis, that is, whether the disability picture is exceptional.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board has also considered the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2011).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the claimant or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In any event, the Board notes that the appellant does not meet the basic requirement for consideration of a total rating based on individual unemployability; namely, inability to maintain or sustain substantially gainful employment, where he reported that he retired from his position with the fire department.  38 C.F.R. § 4.16 (2011).  The Board is cognizant that the Veteran explained that prior to his retirement he had difficulty pushing the engine's buttons; however, the Veteran also explained that he was able to compensate by using his left hand.  Indeed, he does not appear to contend that he is unable to maintain or sustain substantially gainful employment.

In conclusion, the Board finds the preponderance of the evidence does not support the award of a compensable rating for the Veteran's service-connected right thumb disability based on limited motion.  The evidence, however, supports the award of a 10 percent rating for a tender or painful scar on examination of the right distal thumb.  The benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 



ORDER

Entitlement to a compensable rating for service connected post surgical changes to the right, dominant, distal thumb with absence of fat pad and decreased sensation, based on limited motion is denied.  

Entitlement to a separate 10 percent evaluation for service connected post surgical changes to the right, dominant, distal thumb with absence of fat pad and decreased sensation, to include a painful scar is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
H. N. Schwartz
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


